Title: From John Adams to Edmund Jenings, 20 June 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear sir
      
       June 20. 1780
      
     
     I last night received a Letter from a Member of Congress, which informs me, that Congress have resolved to redeem their Loan Office Certificates, according to the Value of Money at the Time of their being respectively issued. This compleats their Plan of the 18 of March, and makes the whole just as well as wise and politick.
     I Send you, the Report of the Committee as amended and adopted by the Convention. And a Bagatelle that I wrote at Philadelphia, Jany. 1776, in order to assist the People of the States in their Contemplations upon the Subject of instituting new Governments.
     I wish to have every step of the Massachusetts in this great Business preserved, because it is the first Example, that has happened in the Progress of human Society: of a People, deliberating so long so patiently, so cautiously, in the formation of a Government. The Result I now send you is still to be laid before the whole Body of the People in their Town Meetings, that every Man may have an opportunity, to express his Mind, and suggest his amendments.
     No Government was ever made so perfectly upon the Principle of the Peoples Right and Equality. It is Locke, Sydney and Rousseau and Mably reduced to Practice in the first Instance.
     I wish every step of their Progress printed and preserved. These Principles ought to be Spread in England at this time as much as possible. I have received the 2d Letter about your farm in Devonshire.
     
      Adieu.
     
    